UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 15-1511


CHRISTOPHER RAMSAY,

                Plaintiff - Appellee,

          v.

ROBERTA L. GARCIA-GUAJARDO; STEVEN GUAJARDO,

                Defendants - Appellants,

          and

SANIBEL & LANCASTER INSURANCE, LLC; GARY J. HUNTER,

                Defendants.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.    Mark S. Davis, District
Judge. (2:11-cv-00207-MSD-LRL)


Submitted:   August 20, 2015                 Decided:   August 24, 2015


Before DUNCAN, KEENAN, and WYNN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Roberta L. Garcia-Guajardo; Steven Guajardo, Appellants Pro Se.
James R. Theuer, Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Roberta L. Garcia-Guajardo and Steven Guajardo appeal the

district court’s order denying their Fed. R. Civ. P. 60(b)(3),

(4), and (d)(3) motions to set aside the judgment against them.

We   have   reviewed     the    record      and     find    no    reversible      error.

Accordingly,     we   deny     leave   to       proceed    in    forma    pauperis   and

dismiss the appeal for the reasons stated by the district court.

Ramsey v. Garcia-Guajardo, No. 2:11-cv-00207-MSD-LRL (E.D. Va.

May 5, 2015).         We deny Appellants’ motion for a stay pending

appeal.     We dispense with oral argument because the facts and

legal    contentions     are    adequately         presented      in     the   materials

before    this   court   and    argument         would    not    aid   the     decisional

process.



                                                                                DISMISSED




                                            2